UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                )
OMAR ALEJANDRO MEDINA,          )
                                )
          Plaintiff,            )
                                )
     v.                         )                     Civil Action No. 20-cv-896 (TSC)
                                )
                                )
UNITED STATES ATTORNEY'S        )
OFFICE DISTRICT OF COLUMBIA and )
CALIFORNIA STATE LOTTERY,       )
                                )
          Defendants.           )
                                )

                                 MEMORANDUM OPINION

       Pro se Plaintiff Omar Medina filed this action in the District of Columbia

Superior Court against the California state lottery and the United States Attorney’s

Office for the District of Columbia, the latter of which removed the action to this court.

(ECF No. 1.) Rule 8(a) of the Federal Rules of Civil Procedure requires that complaints

contain “(1) a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-

71 (D.C. Cir. 2004). This ensures that defendants receive fair notice of the claim against them so

that they can prepare a responsive answer and an adequate defense, and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Medina’s Complaint does not meet Rule 8’s pleading requirements. His

Complaint discusses the lottery, but there is no indication that he was a participant in


                                            Page 1 of 4
the lottery, and he does not provide any facts which might support a cognizable claim

involving the California lottery:

       As I have mentioned to one of the defendants before, my privacy is currently
       being violated. Also, consider whoever is doing this is not using logic, they
       think putting me in a dire situation where I am being watched like a hack
       will make the state lotto company feel bad for me and one day make me a
       jackpot prize winner.

       Fact: It will never happen unless of course you, California Lottery, has to
       admit to certain practices which it is believe better to discuss this matter
       with me in private. Together we can strive to make this matter make sense
       for both of us.

(ECF No. 1-1, ECF p. 9.)

       In his Complaint and attached documents, Medina alleges that his privacy has

been violated and asserts a breach of contract claim, but he does not proffer any factual

support for his claims:

       In addition to being bothered at home, and making my environment a
       stressful one, I have struggled to keep myself from ever advertising any
       history of “botherance” occurring in my home committed by the privacy
       violators so their history is not copied somewhere else in the country; I
       can’t have this crap in my conscious. . . .

       What, I seek:

       Very simple, temporary monetary relief to me as soon as possible for relief
       from privacy violators actions and noise problem at home, and, to work on
       my project(s) in private instead of out in the open since my privacy is not
       being respected at all. . . . [T]he money [will] be used for . . . AVOID MY
       PRIVACY FROM BEING VIOLATED AND TO COMBAT THE NOISE
       ISSUE AT MY HOME . . .

                                    . . . .

       Dear US Attorney General,

       Hope to find you in good spirits. The same problem that put me in the ER
       at the local hospital has not yet been resolved. . . . Doctor’s diagnosis:

                                          Page 2 of 4
       shortness of breath. . . . Since “fear” can induce rapid breathing, it is safe
       that the noise issue in my home is the culprit of I having to go the hospital
       for treatment.

                                       . . . .

       To whom it concerns at the US attorney’s office,

       Hope this letter finds you well as it relates to a complimentary temporary
       alternative to a resolution to the charge brought on you at the Superior Court
       of the District of Columbia that of breach of contract-complaint. . . . Noise
       problem at home has not stopped and continues on to this very day.

                                        . . . .

       Both Defendants named in the complaint are brought to the attention of this
       court for breach of contract. Too many times have the Defendant(s)
       contacted in order to reach some kind of resolution as to their failing to live
       up to their duties to the Plaintiff, but to no avail

(Id. ECF pp. 15, 9, 16, 23.)

       Medina’s “confused and rambling narrative of charges and conclusions . . . does not

comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d

163, 169 (D.D.C. 2014) (citation and internal quotation marks omitted). Accordingly, the court

will dismiss this action.

       In so doing, this court notes that to the extent Medina has any viable claims,

venue would seem to lie in California, not the District of Columbia:

       California is a state of the UNITED STATES. Attorney general represents
       the UNITED STATES. . . . As far as CALIFORNIA STATE LOTTERY is
       concerned, it adheres to making large payouts to its customers who win
       large amounts of money in the millions and billions of dollars. In addition,
       it contributes to making winners of their produces pay 24 percent to 30
       percent of their total winnings to the US government, as it is understood.


(Id. ECF p. 10.)


                                          Page 3 of 4
      For all of the above reasons, this case will be dismissed. A separate order accompanies

this memorandum opinion.



Date: April 28, 2020


                                           Tanya S. Chutkan
                                           TANYA S. CHUTKAN
                                           United States District Judge




                                         Page 4 of 4